DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11081667. 
All limitations of claims 1 and 11 of current application are recited in claim 21 of U.S. Patent No. 11081667 (current claims 1 and 11 are subsets of the above said claim 21).
Claims 1 and11 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (as well as claim 4) of U.S. Patent No. 11081667. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and  of current application differs primarily in claiming “An OLED display panel” instead of “An OLED display motherboard” of claim 1 or 4 of U.S. Patent No. 11081667, but all other limitations are recited such that current claim 1 is a subset of claim 1 or 4 of U.S. Patent No. 11081667.  However, as it is well known in the art that “An OLED display motherboard” is part of a typical “OLED display panel”, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify claim 1 or 4 of U.S. Patent No. 11081667 to include the missing “OLED display panel” limitation outlined above.  The ordinary artisan would have been motivated to modify claim 1 or 4 of U.S. Patent No. 11081667for at least the purpose of using the OLED display motherboard in it’s typical application; i.e. an OLED display panel. 
Claim 11 is rejected for substantially similar reasons.
Claim 2 of current application is substantially similar to claim 21 of U.S. Patent No. 11081667.
Claim 3 of current application is substantially similar to claim 22 of U.S. Patent No. 11081667.
Claim 4 of current application is substantially similar to claim 23 of U.S. Patent No. 11081667.
All limitations of claim 5 of current application are included in claim 20 of U.S. Patent No. 11081667.
Claim 6 of current application is substantially similar to claim 2 of U.S. Patent No. 11081667.
Claim 7 of current application is substantially similar to claim 3 of U.S. Patent No. 11081667.
Claim 8 of current application is substantially similar to claim 14 of U.S. Patent No. 11081667.
Claim 9 of current application is substantially similar to claim 15 of U.S. Patent No. 11081667.

Art Based Rejection
No art based rejection has been provided, as the prior art does not teach or suggest the features of claims 1-11. The closest prior art is IDS reference Zhou (CN106816456 A); also see Choi (US 2015/0034935)..

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 is are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “a blocking wall” such that “the blocking wall comprises a portion of the planarization layer and a portion of the pixel defining layer”.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892